—Order unanimously affirmed, without costs. Memorandum: We affirm because in our view the allegedly slanderous remarks were made during the course of a Public Service Commission hearing which was in substance a quasi-judicial proceeding to which an absolute privilege attaches (Julian J. Studley, Inc. v Lefrak, 50 AD2d 162, affd on other grounds 41 NY2d 881; see Toker v Pollak, 44 NY2d 211, 222; Wiener v Weintraub, 22 NY2d 330; Andrews v Gardiner, 224 NY 440 446-447). (Appeal from order of Onondaga Supreme Court — summary judgment.) Present — Marsh, P. J., Moule, Cardamone, Simons and Schnepp, JJ.